Citation Nr: 0207104	
Decision Date: 07/01/02    Archive Date: 07/10/02

DOCKET NO.  94-18 182A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for a disorder 
manifested by seizures.

2. Entitlement to an increased evaluation for residuals of 
fracture of the left clavicle, currently rated as 
10 percent disabling.

3. Entitlement to a total rating for compensation purposes 
based on unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from August 1961 to March 
1966.

This appeal comes to the Board of Veterans' Appeals (Board) 
from May 1992 and later RO rating decisions that denied 
service connection for a seizure disorder, increased the 
evaluation for residuals of fracture of the left clavicle 
from zero to 10 percent, and denied a total rating for 
compensation purposes based on unemployability.  The issues 
of entitlement to an increased evaluation for residuals of 
fracture of the left clavicle and entitlement to a total 
rating for compensation purposes based on unemployability 
will be addressed in the remand section of this decision.


FINDINGS OF FACT

1.  Service connection is in effect for residuals of 
compression fracture of the 8th thoracic vertebra with 
traumatic arthritis and psychogenic pain disorder, rated 
40 percent; generalized anxiety disorder, rated 30 percent; 
and residuals of fracture of the left clavicle, rated 
10 percent.

2.  Seizures were not present in service or for many years 
later.

3.  The veteran's current seizures or seizure-like symptoms 
are causally related to the service-connected low back 
disability.


CONCLUSION OF LAW

Psychogenic seizure disorder is proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and codified as amended 
at 5102, 5103, 5106 and 5107 (West Supp. 2001)) redefined 
VA's duty to assist a veteran in the development of a claim.  
Guidelines for the implementation of the VCAA that amended VA 
regulations were published in the Federal Register in August 
2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The Board finds that all relevant evidence has 
been obtained with regard to the veteran's claim for service 
connection for a disorder manifested by seizures, and that 
the requirements of the VCAA have in effect been satisfied.

The veteran has been provided with VA examinations to 
determine the nature and extent of a disorder manifested by 
seizures.  He and his representative have been provided with 
a statement of the case and supplemental statement of the 
case that discuss the pertinent evidence, and the laws and 
regulations related to the claim, that essentially notify 
them of the evidence needed by the veteran to prevail on the 
claim.  There is no identified evidence that has not been 
accounted for and the veteran's representative has been given 
the opportunity to submit written argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

A.  Factual Background

The veteran had active service from August 1961 to March 
1966.

Service medical records reveal that the veteran was 
hospitalized in May 1963.  A private medical report shows 
that he was hospitalized in May 1963 following an automobile 
accident in which he was thrown from the car.  It was noted 
that he had an amnesia spell for the period from 4 to 5 
minutes before the accident to about 10 to 12 hours after the 
accident.  The diagnoses were cerebral concussion with 
persistent amnesia, fracture of the left shoulder, and scalp 
laceration.  The service medical records, including the 
report of his medical examination in February 1966 for 
separation from service, are negative for seizures.

A review of the record shows that service connection is 
currently in effect for residuals of compression fracture of 
the 8th thoracic vertebra with traumatic arthritis and 
psychogenic pain disorder, rated 40 percent; generalized 
anxiety disorder, rated 30 percent; and residuals of fracture 
of the left clavicle, rated 10 percent.  The combined rating 
for the service-connected disabilities is 60 percent.

VA and private medical records, including records received 
from the Social Security Administration, show that the 
veteran was treated and evaluated for medical problems in the 
1960's, 1970's, 1980's, and 1990's.  The more salient medical 
reports related to his claim for service connection for a 
disorder manifested by seizures are discussed below.

The veteran underwent a VA medical examination in June 1967.  
A disorder manifested by seizures was not found.

A VA document shows that the veteran was seen in the 
neurobehavioral unit in April 1990 for a follow-up 
consultation.  It was noted that he had been seen on the 
prior day for a possible complex partial seizure and started 
on Tegretol.  He noticed marked improvement in a number of 
his symptoms, including his complaints of foul taste and 
smell, his episodes of chest pain and panic, and the 
sensation that he was going up and down in an elevator.  He 
reported that various other somatic complaints continued.  A 
sleep deprived EEG (electroencephalogram) during which he 
became slightly drowsy, showed a normal background rhythm and 
no epileptiform abnormalities were observed.  An MRI 
(magnetic resonance imaging) scan that included cranial 
images was normal except for a mucus retention cyst in the 
left maxillary gland.  Neuropsychological testing 
demonstrated relative impairment in the areas of divided 
attention, response alternation, response inhibition, visual 
perceptual function, and visual memory.  He had striking 
difficulty on the Wisconsin Card Sort Test and the Halstead 
Category Test, suggesting marked difficulty with conceptual 
flexibility and divergent thinking.  In light of the normal 
MRI, those problems probably reflected developmental and 
bifrontal dysfunction.  Given the clinical evidence for 
complex partial seizure disorder, some improvement might 
occur with prolonged treatment of his seizure disorder.  
Medication affects may have been contributing to the 
attention and "frontal lobe" dysfunction as well.  He was 
recommended for continued use of Tegretol.  

A VA summary shows that the veteran was hospitalized from 
February to March 1991 for workup of anxiety symptoms and to 
rule out limbic epilepsy.  During this hospitalization he had 
no episodes resembling complex partial seizures.  He did have 
one episode of chest and back pain unaccompanied by 
tachycardia or diaphoresis.  EKG (electrocardiogram) was 
performed and was normal.  Sleep deprived EEG with nasal 
pharyngeal leads was normal both awake and asleep.  He 
related general anxiety during this hospitalization that he 
began to relate to his chronic back pain and the frustration 
of not getting help for the pain.  The diagnoses included 
adjustment disorder with depressed and anxious features, rule 
out generalized anxiety disorder and panic attacks; and 
history of seizures.

The veteran and his wife testified at a hearing in August 
1992.  The testimony was to the effect that he had seizures 
or seizure-like symptoms.

A VA summary reveals that the veteran was hospitalized in 
October 1992 for evaluation of any seizure disorder.  He gave 
a history of seizure-like symptoms since being in an 
automobile accident in service.  During this hospitalization 
a sleep deprived EEG revealed no seizure activity.  An 
activated EEG was performed that showed he had an episode of 
seizure-like activity after the injection of saline solution.  
He became unresponsive to stimuli without responding to oral 
commands.  He had his eyes wide open, did not respond to 
painful stimuli, and was limp with decreased muscle tone.  He 
also had shaking movements of his right leg and suggestion of 
having a seizure.  On injection of a second syringe of normal 
saline said to be the antidote he regained consciousness and 
responded to commands and was back to normal within 2-3 
minutes.  Normal EEG was recorded during this latter period 
and he was presumed to have had a psychogenic seizure.  The 
diagnosis was psychogenic seizures.

The veteran underwent a VA psychiatric examination in 
September 1993.  The veteran's history of seizure-like 
episodes and the diagnosis of psychogenic seizures were 
noted.  The overall clinical impression was one of marked 
major depression disorder with a secondary generalized 
anxiety disorder in an individual who probably was a passive 
aggressive personality and who also exhibiting what appeared 
to be psychogenic seizure disorders.  The Axis I diagnoses 
included psychogenic seizure disorder.  The examiner opined 
that the veteran's mental condition had continued to 
deteriorate over the years in response to his unrelenting 
chronic back pain as well as its sequelae in that he was 
unable to work outside the home and had developed an 
irascible, irritable, and easily triggered personality that 
affects his social and family life.  

The veteran and his wife testified at a hearing in August 
1995.  The testimony was to the effect that the veteran had a 
disorder manifested by seizure or seizure-like symptoms that 
were due to a head injury in service.

A VA report shows the veteran underwent a psychiatric 
evaluation in December 1998.  The report shows that he was 
recommended for the continued use of Tegretol.


B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2000).  
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
when aggravation of a non-service-connected disability is 
proximately due to or the result of a service connected 
condition, such disability shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

The service medical records do not show the presence of a 
seizure disorder.  The post-service medical records do not 
demonstrate the presence of psychogenic seizure disorder 
until the 1990's, many years after the veteran's separation 
from service.  The report of the veteran's VA hospitalization 
in October 1992 reveals that the veteran's seizure-like 
symptoms are psychogenic in nature and the diagnosis of 
psychogenic seizure disorder was confirmed on a VA 
psychiatric examination in September 1993.  The examiner who 
conducted the September 1993 VA psychiatric examination 
opined that the veteran's mental problems were related to his 
service-connected low back disorder and its sequelae, 
indicating that the psychogenic seizure disorder is causally 
related to the service-connected disability.  There is no 
medical evidence of record to rebut that opinion.

Statements from the veteran and testimony from him and his 
wife are to the effect that the veteran has a seizure 
disorder related to a head injury in service, but this lay 
evidence is not competent evidence to support a claim for 
service connection of a disability based on medical 
causation.  The evidence does not show that the veteran or 
his wife have the education, training or experience to make 
medical diagnoses, statements or opinions.  66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(a)(1)); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

After consideration of all the evidence and applying the 
benefit-of-the-doubt doctrine in favor of the veteran, the 
Board finds that it supports granting secondary service 
connection for psychogenic seizure disorder as being 
proximately due to or the result of the service-connected 
back disorder.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Hence, service connection is granted 
for psychogenic seizure disorder.


ORDER

Service connection for psychogenic seizure disorder is 
granted.


REMAND

In light of the Board's decision to grant service connection 
for the psychogenic seizure disorder, the disability needs to 
be rated, after which the issue of entitlement to a total 
rating for compensation purposes based on unemployability 
needs to be reconsidered by the RO prior to appellate 
consideration of that claim in order to provide the veteran 
due process.  Bernard, 4 Vet. App. 384.

As noted above, the VCAA redefined VA's duty to assist the 
veteran in the development of a claim.  In this case, there 
is additional VA duty to assist the veteran in the 
development of his claims for an increased evaluation for 
residuals of fracture of the left clavicle and for a total 
rating for compensation purposes based on unemployability.

The veteran should be provided with contemporaneous VA 
medical examinations to determine the current severity of his 
service-connected disabilities.  Weggenmann v. Brown, 5 Vet. 
App. 281 (1993).

The evidence such as the report of the veteran's VA 
psychiatric examination in September 1993 shows that he has 
various psychiatric conditions, including some that have not 
been service-connected.  He should be scheduled for a VA 
psychiatric examination to determine the specific symptoms 
attributable to his service-connected psychogenic pain 
disorder, generalized anxiety disorder, and psychogenic 
seizure disorder, and to determine the severity of his 
psychiatric impairment attributable to those conditions.

The private medical report of the veteran's examination in 
October 1992 notes that the residuals of the fracture of the 
left clavicle affect the left shoulder and elbow.  He should 
be scheduled for a VA orthopedic examination to determine the 
severity of those conditions, including the low back 
disorder.  VA has the duty to provide the veteran with an 
examination to obtain sufficient clinical findings to 
determine the severity of the residuals of the fracture of 
the left clavicle and the low back disability.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In DeLuca, the Court held 
that in evaluating a service-connected disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 (2001) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2001).  The Court held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 (2001) does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including flare-ups.  
The Court remanded the case to the Board to obtain a medical 
evaluation that addressed whether pain significantly limits 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.  The Court also held that 
the examiner should be asked to determine whether the joint 
exhibited weakened movement, excess fatigability or 
incoordination; if feasible, these determinations were to be 
expressed in terms of additional range-of-motion loss due to 
any weakened movement, excess fatigability or incoordination.

The Court has held that it is the VA's task to make findings 
based on evidence of record and not to supply missing facts.  
Where the veteran submits a claim for a total rating based on 
individual unemployability, the Board may not reject that 
claim without producing evidence, as distinguished from mere 
conjecture, that the veteran can perform work that would 
produce sufficient income to be other than marginal.  Friscia 
v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 
Vet. App. 532, 537 (1994).  In Friscia, the Court 
specifically stated that, where VA has merely offered its own 
opinion regarding whether a veteran is unemployable as a 
result of service-connected disabilities, VA has a duty to 
supplement the record by obtaining an examination which 
includes an opinion on what effect the appellant's service-
connected disabilities have on his ability to work.  Friscia, 
supra at 297, citing 38 C.F.R. §§ 3.103(a), 3.327, 4.16(a) 
(2000); Beaty, supra at 538; and Obert v. Brown, 5 Vet. App. 
30, 33 (1993).  It is the judgment of the Board that the 
veteran should undergo a VA social and industrial survey to 
assist in determining the effects of his service-connected 
disabilities on his ability to work.

In light of the above, and because further RO rating action 
is required, the case is REMANDED to the RO for the following 
actions:

1.  The RO should advise the veteran of 
the evidence needed to substantiate his 
claims for an increased evaluation for 
residuals of fracture of the left 
clavicle and for a total rating for 
compensation purposes based on 
unemployability, and offer to assist him 
in obtaining any relevant evidence.

2.  The veteran should be scheduled for a 
VA social and industrial survey, focusing 
on the effects of his service-connected 
disabilities on his ability to work.  The 
examiner should offer an opinion on what 
effects the veteran's service-connected 
disabilities have on his ability to work.

3.  The veteran should be scheduled for a 
VA psychiatric examination to determine 
the severity of his generalized anxiety 
disorder and psychogenic seizure 
disorder.  The examiner should delineate 
the symptoms specifically due to those 
service-connected mental disorders, 
distinguishing them from those due to 
non-service-connected mental disorders, 
and assign a GAF (global assessment of 
functioning) score, to the extent 
possible, attributable to the symptoms of 
the service-connected mental disorders 
alone.  The examiner should offer an 
opinion on what effect the veteran's 
service-connected mental conditions have 
on his ability to work.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination, and the examiner should 
acknowledge such review in the 
examination report.

4.  The  veteran should be scheduled for 
a VA orthopedic examination to determine 
the severity of his back disorder and 
residuals of fracture of the left 
clavicle.  All indicated studies, 
including ranges of motions of all joints 
affected by those conditions, should be 
reported in detail.  The examiner should 
express an opinion as to whether or not 
the residuals of the left clavicle effect 
the left elbow.  The examiner should 
express an opinion as to whether or not 
there is severe painful motion or 
weakness of any affected joint.  The 
examiner should be asked whether pain or 
weakness significantly limits functional 
ability during flare-ups or when an 
effected joint is used repeatedly over a 
period of time.  The examiner should also 
be asked to determine whether the joint 
exhibits weakened movement, excess 
fatigability or incoordination; if 
feasible, these determinations should be 
expressed in terms of additional range-
of-motion loss due to any weakened 
movement, excess fatigability or 
incoordination.  The claims folder should 
be made available to the examiner for 
review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  The examiner should 
offer an opinion on what effects the 
veteran's service-connected orthopedic 
disabilities have on his ability to work.  

5.  After the above development, the RO 
should implement the above decision of 
the Board granting service connection for 
the psychogenic disorder, and review the 
claims for an increased evaluation for 
residuals of fracture of the left 
clavicle and for a total rating for 
compensation purposes based on 
unemployability.  If any action remains 
adverse to the veteran, an appropriate 
supplemental statement of the case should 
be sent to him and his representative.  
They should be afforded the opportunity 
to respond to the supplemental statement 
of the case before the file is returned 
to the Board.



The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



